DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 7 objected to because of the following informalities:  
“two-dimensional electric gas” should be “two-dimensional electron[[electric]] gas”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5,7,10,13,15,16,19 are rejected under 35 U.S.C. 102(a)(1) and/or 102(a)(2) as being anticipated by U.S. Patent Application Publication Number 2014/0319532 A1 to Werner, “Werner”.
Regarding claim 1, Werner discloses a semiconductor device (e.g. FIG. 1 or FIG. 3), comprising:
a substrate (21, ¶ [0054]);
a seed layer (buffer 31 heterojunction with substrate and lattice matched to epi, ¶ [0067]) on the substrate;
an epitaxial layer (30, ¶ [0058]) on the seed layer;
an electrode structure on the epitaxial layer, wherein the electrode structure comprises a gate structure (metal 10 to PN junction gate) and a source structure (11 on far left) and a drain structure (12) disposed on opposite sides of the gate structure; and
an electric field modulation structure comprising an electric connection structure (2DEG between 1 and 2, ¶ [0032]) and a conductive layer (11b, either including or not including portion extending in the second direction to electrically connect with 11a) electrically connected to the electric connection structure, wherein the conductive layer is disposed between the source structure (11a) and the drain structure and the electric connection structure is electrically connected (one side to Vs=Ve through contact 11b, other side to Vd=Vc through drain 12) to the source structure and the drain structure, wherein a lengthwise direction of the source structure is a first direction and a direction from the source structure to the drain structure is a second direction, wherein the first direction is perpendicular to the second direction (see e.g. Examiner-annotated FIG. 2 above).

    PNG
    media_image1.png
    509
    648
    media_image1.png
    Greyscale

Examiner’s Note: the term “electric field modulation structure” is not a conventional term in the art nor is it expressly defined in Applicant’s specification and is therefore is interpreted under the doctrine of broadest reasonable interpretation (BRI, MPEP 2111) as any structure which either by itself or in conjunction with another device modulates or is modulated by electric fields.  

Regarding claim 2, Werner discloses the semiconductor device as claimed in claim 1, and Werner inherently anticipates wherein an electric potential of the conductive layer (2DEG between 1 and 2) is different from both an electric potential of the source structure and an electric potential of the drain structure (must inherently be between Vs=Ve and Vd=Vc, inherent as voltage potential drops over a resistor due to Ohm’s law).

Regarding claim 3, Werner discloses the semiconductor device as claimed in claim 1, and Werner inherently anticipates wherein an electric potential of the conductive layer (2DEG between 1 and 2) is between an electric potential of the source structure and an electric potential of the drain structure (must inherently be between Vs=Ve and Vd=Vc, inherent as voltage potential drops over a resistor due to Ohm’s law).

Regarding claim 4, Werner discloses the semiconductor device as claimed in claim 1, and Werner further discloses wherein the electric field modulation structure (2DEG between 1 and 2) extends in the second direction (see Examiner-annotated figure above) and the conductive layer (11b) extends in the first direction.

Regarding claim 5, Werner discloses the semiconductor device as claimed in claim 1, and Werner further discloses wherein the electric field modulation structure (2DEG between 1 and 2) further comprises a contact (portion of 11 bridging 11a and 11b, see Examiner-annotated figure below) electrically connected to the electric connection structure (2DEG through 11b) and the conductive layer (11b).

    PNG
    media_image2.png
    509
    648
    media_image2.png
    Greyscale

Regarding claim 7, Werner discloses the semiconductor device as claimed in claim 1, and Werner further discloses wherein the electric connection structure (2DEG between 1 and 2) is a two-dimensional 

Regarding claim 10, Werner discloses the semiconductor device as claimed in claim 1, and Werner further discloses wherein the electric connection structure (11b) is in direct contact (as pictured) with the epitaxial layer (30).

Regarding claim 13, Werner discloses the semiconductor device as claimed in claim 1, and Werner further discloses wherein the electric connection structure (2DEG between 1 and 2) and the source structure (11) overlap in the first direction (since 1 extends beyond and wraps around source 11, see Examiner-annotated figure below):

    PNG
    media_image3.png
    509
    648
    media_image3.png
    Greyscale

Regarding claim 15, Werner discloses the semiconductor device as claimed in claim 1, and Werner further discloses wherein the electric field modulation structure further comprises (FIG. 3) an another electric connection structure (multiple 2DEGs in FIG. 3, ¶ [0057],[0058]) electrically connected to the conductive layer (11b).

Regarding claim 16, Werner discloses the semiconductor device as claimed in claim 15, and Werner further discloses wherein both ends of the conductive layer (11b) electrically connected to the electric connection structures (2DEGs) have a same electric potential (Vs=Ve).

Regarding claim 19, Werner discloses the semiconductor device as claimed in claim 1, and Werner further discloses wherein the electric connection structure (2DEG) comprises a semiconductor (¶ [0003],[0032]).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0319532 A1 to Werner, “Werner” in view of U.S. Patent Application Publication Number 2016/0322222 A1 to Cheng et al., “Cheng”.
Regarding claim 11, although Werner discloses the semiconductor device as claimed in claim 1, Werner fails to clearly teach wherein the electric connection structure is spaced apart from the epitaxial layer by a dielectric layer.
	Cheng teaches (e.g. FIG. 1C) an oxide layer (aluminum oxide ALO layer 120, ¶ [0042],[0054]-[0058]) between a substrate (110) and an active layer (130).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Werner with an additional dielectric layer (AlO) before the GaN/AlGaN 2DEG as generally taught by Cheng in order to reduce current leakage to the substrate (Cheng ¶ [0042],[0070],[0071]).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0319532 A1 to Werner, “Werner” in view of U.S. Patent Application Publication Number 2012/0126287 A1 to Aoki, “Aoki”.
Regarding claim 14, although Werner discloses the semiconductor device as claimed in claim 1, Werner fails to clearly teach wherein the source structure completely covers the gate structure.
	Aoki teaches (e.g. FIG. 10) wherein a source structure (connection 9) completely covers (as pictured in side profile09 the gate electrode 5, ¶ [0047]).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Werner with the source structure covering the gate electrode as exemplified by Aoki in order to shield the gate electrode and reduce the miller capacitance (Aoki ¶ [0048]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication Number 2014/0319532 A1 to Werner, “Werner” in view of U.S. Patent Application Publication Number 2013/0334573 A1 to Ostermaier et al., “Ostermaier”.
Regarding claim 18, although Werner discloses the semiconductor device as claimed in claim 15, Werner fails to clearly teach wherein the electric field modulation structure further comprises an another conductive layer electrically connected to the electric connection structures.
	Ostermaier teaches (e.g. Figure 5) multiple spaced apart conductive layers (126, ¶ [0031]) connected to the multiple electric connection structures (dashed lines in Figure 6).
	It would have been obvious before the effective filing date of the claimed invention to one having ordinary skill in the art to have formed the device of Werner with multiple conductive layers as taught by Ostermaier in order to more easily extract charges accumulating near the gate to overcome the gate-to-source potential (Ostermaier ¶ [0032]).

Allowable Subject Matter
Claims 6,8,12,17,20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication Number 2019/0103468 A1 to Lin et al. teaches a HEMT with additional contacts (30) to an electric connection structure (14).
U.S. Patent Application Publication Number 2019/0006501 A1 to Yang et al. teaches a multiple 2DEG HEMT wherein one of the 2DEGs acts as a back barrier (Abstract, ¶ [0031]).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC A WARD whose telephone number is (571)270-3406. The examiner can normally be reached M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Landau can be reached on (571)272-1731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Eric A. Ward/               Primary Examiner, Art Unit 2891